            Case 1:20-cv-02252-RA Document 2 Filed 06/19/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                     DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/19/2020


 MICHAEL ST. JOHN,

                            Plaintiff,
                                                             No. 20-CV-2252 (RA)
                       v.
                                                                     ORDER
 RELIANCE COMMUNICATIONS and
 PARVEEN “MIKE” NARULA,

                            Defendants.


 RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on March 13, 2020. Plaintiff, however, does not appear to have

 served the complaint on Defendants. It is hereby:

         ORDERED that Plaintiff submit a letter to the Court by June 26, 2020 explaining why he

 failed to serve the complaint within the 90 days prescribed by Rule 4(m) of the Federal Rules of

 Civil Procedure, or, if Plaintiff believes that Defendants have been served, explaining when and

 in what manner such service was made.

         IT IS FURTHER ORDERED that if the Court does not receive a letter by June 26, 2020,

 showing good cause why such service was not made within the 90 days, the case will be

 dismissed for failure to prosecute under Federal Rule of Civil Procedure 41(b).

 SO ORDERED.

Dated:     June 19, 2020
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
